Citation Nr: 1707011	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1978 to June 1983.

This appeal to the Board of Veterans' Appeals (BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As concerning the Veteran's claims for service connection for mental health disabilities, the Board notes that the record reflects various diagnostic impressions, including bipolar disorder, panic disorder with agoraphobia, and PTSD.  See, e.g., August 2012 VA Mental Health Physician Note (reflecting diagnostic impressions of bipolar disorder, PTSD, and panic disorder with agoraphobia).  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board finds that it is more appropriate to characterize her mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See also January 2009 Veteran's Application for Compensation (claiming service connection for PTSD); April 2010 Correspondence (requesting service connection for depression); November 2016 Appellate Brief (asserting service connection for bipolar disorder).  

In her December 2011 substantive appeal, the Veteran requested a hearing before the Board.  See December 2011 VA Form 9 (requesting a videoconference hearing before a member of the Board).  However, in September 2012, the Veteran's attorney withdrew the request for a hearing.  See 38 C.F.R. § 20.702 (e) (2016) (reflecting that a request for a hearing may be withdrawn at any time before the date of the hearing); see also September 2016 Correspondence (reiterating her desire to cancel her hearing).  As such, the hearing request is withdrawn.

Additionally, in May 2012, the Veteran submitted a claim of entitlement to service connection for sleep apnea, to include as secondary to her psychiatric disability.  See May 2012 Statement in Support of Claim (VA Form 21-4138).  The RO informed her in July 2012 that, because service connection was not in effect for a psychiatric disability, her claim could not be processed.  See July 2012 VA Notification Letter.  Despite this, the Board notes that, upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  Furthermore, the overall scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.  Here, the Veteran initiated a service connection claim for sleep apnea in May 2012.  However, to date, this claim has not properly investigated or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  Accordingly, especially in light of the Board's decision herein granting service connection for an acquired psychiatric disability, the claim of entitlement to service connection for sleep apnea, to include as secondary to the now-service connected acquired psychiatric disorder, is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board also notes that the Veteran's attorney submitted correspondence in August 2013 requesting information concerning the status of the Veteran's "Notice of Disagreement . . . submitted on January 21, 2013 in response to the Rating Decision dated March 22, 2012."  See August 2013 Facsimile (stating that "USPS Delivery Confirmation [of the NOD] is dated February 5, 2013").  However, there is no Veteran submission or rating decision currently of record corresponding to those dates.  Accordingly, the Board is also referring this communication to the AOJ for an appropriate inquiry and response.  38 C.F.R. § 19.9(b).

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's acquired psychiatric disorder had its onset during her active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends she has an acquired psychiatric disorder that is related to her active service.  Specifically, she maintains that she developed bipolar disorder, depression, PTSD, and/or additional related psychological symptomatology as the result of her active service.  See, e.g., January 2009 Veteran's Application for Compensation; April 2010 Correspondence; November 2016 Appellate Brief.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  See, too, 38 C.F.R. §§ 3.304(f), 4.125(a) (2016) (reflecting that, specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed stressors actually occurred).


The medical evidence of record, including the Veteran's VA psychiatric treatment records and private examination reports, establish that the Veteran has a current acquired psychiatric disability, alternatively diagnosed as bipolar disorder, panic disorder with agoraphobia, and PTSD.  See, e.g., October 2016 Mental Disorders Disability Benefits Questionnaire (DBQ) completed by Dr. H.H.-G. (diagnosing bipolar disorder); August 2012 VA Mental Health Physician Note (reflecting diagnostic impressions of bipolar disorder, PTSD, and panic disorder with agoraphobia); July 2012 VA Psychiatry Note (noting diagnoses of bipolar disorder and PTSD); April 2012 VA Psychological Assessment (reflecting mental health diagnoses including bipolar disorder, panic disorder with agoraphobia, and PTSD).  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See, too, Cohen v. Brown, 10 Vet. App. 128, 140 (holding that where there is "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional [it] must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor") (1997).

Further, although the Veteran's available STRs are silent for complaints of or treatment for any psychiatric conditions, the Veteran's medical records and other statements in support of her claim reflect her reports of progressively worsening psychiatric symptoms, including irritability, anxiety, thoughts of suicide, reckless behavior, poor decision making, and alternating periods of mania and depression, during and since her active service.  See, e.g., September 2009 Statement on VA Form 21-0781a (reporting experiencing depression, anxiety, panic attacks, anger, self-destructive behavior, and thoughts of suicide during her active service); October 2016 Mental Disorders DBQ completed by Dr. H.H.-G. (indicating that the Veteran has experienced psychiatric symptoms, including panic attacks, anxiety, alternating periods of mania and depression, disturbances of motivation and mood, and suicidal ideation, without interruption since her active duty service).  In this regard, the Veteran is competent to report experiencing psychiatric symptoms, as such symptoms as irritability, anxiety, thoughts of suicide, reckless behavior, poor decision making, and mood swings are certainly capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because she is competent to testify as to factual matters of which she has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay statements are competent to establish the presence of observable symptomatology).

Her statements regarding the onset and duration of psychiatric symptomatology are also bolstered by the statements of her siblings, who confirm the onset of her symptoms during her active service, as well as the continued manifestation of her psychiatric symptoms to the present.  See January 2013 Letter from A.H., the Veteran's Sister (noting that she observed the onset of the Veteran's psychiatric symptoms, including "bouts of anger and depression," impulsivity, anxiety, and nervousness, during her active service, and attesting to the continued progression of these symptoms since that time); November 2012 Letter from D.H., the Veteran's Brother (noting the onset of the Veteran's depressive symptoms during her active service, and reporting the continuation of her symptomatology since her discharge).  See also Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Moreover, her statements are consistent with the medical evidence of record, including her VA treatment records, which document the Veteran's reports of experiencing psychological symptoms since her active service and attribute her psychiatric diagnoses to active service.  See, e.g., April 2010 VA Mental Health Note (reflecting that the Veteran "has history of depression stemming back from military service"); April 2010 VA Nursing Note (relating the Veteran's psychiatric condition to her experiences on active service).  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Accordingly, in light of the foregoing, the Board finds the Veteran's statements concerning the onset and continuity of her psychiatric symptomatology to credible.  See Jandreau, 492 F.3d at 1377; Baldwin v. West, 13 Vet. App. 1 (1999); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This report of a continuity of symptomatology suggests a link between the Veteran's current psychiatric complaints and her active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Moreover, in the October 2016 psychological evaluation report, Dr. H.H.-G. found that the Veteran's psychiatric disorder, including specifically her bipolar disorder, "more likely than not began in military service [and] continues uninterrupted to the present."  See October 2016 Mental Disorders DBQ completed by Dr. H.H.-G.  This determination was based on a review of the claims file and the pertinent medical evidence of record, a full psychological examination of the Veteran, and the examiner's own medical knowledge and experience.  Additionally, the opinion is supported by a clear, well-reasoned explanation with citations to both the evidence of record and relevant medical treatises.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The October 2016 opinion thus constitutes highly probative evidence of a nexus between the Veteran's acquired psychiatric disability and her active service.  See id.; see also Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).  Additionally, there is no medical evidence or opinion to the contrary.  

Accordingly, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's credible reports of experiencing psychiatric symptomatology during and since her active service, in light of the medical evidence linking the Veteran's current psychiatric symptomatology to her period of active duty service, the Board finds that the evidence is at least in equipoise as to whether her current acquired psychiatric disability is related to her active service.  See 38 C.F.R. §§ 3.303(a); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



REMAND

Unfortunately, the remaining claim of entitlement to service connection for a right foot disability must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

Specifically, the Board finds that a new VA examination is necessary to fully address the nature and etiology of the Veteran's claimed right foot disability.  See Barr, 21 Vet. App. at 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In this regard, the Veteran was provided a VA foot examination for an etiological opinion regarding her right foot condition in September 2009.  The September 2009 VA examiner opined that it was "less likely as not that any current right foot condition is caused by or a result of any right foot condition that occurred during service."  The examiner reasoned that the Veteran "was seen and treated for plantar warts and increased callus formation of her right foot while on active duty" and that "there has been no evidence of chronicity or continuity of care since then."  See September 2009 VA Compensation and Pension Examination Report.  This rationale is, however, deficient in several ways.  

First, the examiner determined that the Veteran's in-service right foot pathology was limited to "plantar warts and increased callus formation," despite the Veteran's report that she underwent "hammer toe surgery on her right fifth toe while on active duty."  See id.  This was because the examiner "[could] find no entry [in her service treatment records (STRs)] in regards to hammer toe surgery."  Nevertheless, the Board emphasizes that the Veteran is competent to report undergoing surgery during her active service.  See Washington, 19 Vet. App. 362 (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran's STRs contain evidence confirming this surgery in the form of a 1983 radiographic report noting the prior removal of the middle phalanx of the right fifth toe.  See 1983 Radiographic Report; see also May 1983 Report of Medical History (reflecting prior foot surgery in 1979 during which a "bone [was] removed from [her] right little toe").  Accordingly, the VA examination is based, at least in part, upon the inaccurate factual premise that the Veteran's STRs were silent as to any hammer toe surgery.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise has no probative value).

Furthermore, in disassociating the Veteran's current right foot diagnosis from her documented in-service disabilities, the VA examiner relied primarily upon the absence of corroborating medical evidence of treatment for a right foot condition in the years following the Veteran's separation from active service in 1984 until April 2009, without addressing competent evidence of the occurrence of right foot symptoms in the intervening years.  See, e.g., December 2010 VA Ambulatory Surgery History and Physical Note (reflecting the Veteran's complaints of a "[p]ainful callus on the bottom of her right foot that has been present for years"); April 2009 VA Podiatry Consultation Report (noting the Veteran's "chronic callus problem").  See, too, Rucker, 10 Vet. App. at 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy).  Moreover, the VA examiner's reliance upon the lack of documented medical evidence of the Veteran's claimed condition in the years following her separation from service is additionally flawed in that the Veteran had readily conceded that she did seek treatment for her right foot condition in the years following her discharge and instead "tries to trim the calluses herself."  See April 2009 VA Podiatry Consultation Report.  Therefore, by the Veteran's own admission, it would not be expected that there would be any medical records containing evidence of complaints and treatment of a right foot disability in the years between her discharge and the current appellate period.  

The VA examiner's opinion thus improperly relied merely on the absence of corroborating medical evidence in determining there is no nexus between the Veteran's current disability and her military service, without addressing competent evidence of continuity of symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); Nieves-Rodriguez, 22 Vet. App. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning); 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  


Accordingly, remand is warranted for a new examination and opinion concerning the potential relationship between the Veteran's in-service right foot pathology, and any currently diagnosed right foot disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one); Stefl, 21 Vet. App. at 123 (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  

Furthermore, any outstanding VA treatment records should also be obtained on remand.  In this regard, the Board observes that Social Security Administration (SSA) records associated with the claims file in November 2016 contain extensive VA medical and vocational rehabilitation records dated from 2009 to 2013, including podiatry treatment notes.  However, many of these records are illegible and the AOJ has not obtained any VA treatment records dated after December 2010.  Under the law, VA must obtain any outstanding VA treatment records that could be pertinent to the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Accordingly, on remand, the AOJ must obtain and associate with the claims file all outstanding VA treatment records, including specifically all records of VA medical treatment or vocational rehabilitation dated since December 2010.  

The Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the right foot claim, and to furnish VA with the necessary authorization to request private treatment records on her behalf or to submit these records herself.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that she would like VA to obtain.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Make arrangements to obtain and associate with the claims file all outstanding records of VA treatment, including all VA treatment records dated since December 2010, and any VA Vocational Rehabilitation records.

3.  Thereafter, upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's claimed right foot disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies.  

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must diagnose and describe all current disorders of the right foot found to be present.

As to each disorder identified on examination or diagnosed during the pendency of this claim (i.e. callouses; porokeratoma lesions; plantar warts; hammer toe deformities; decreased dorsiflexion and plantar flexion of the toes; heel spurs; etc.), the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder of the right foot had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering these opinions, the examiner must consider and address, where necessary, the following:

*  The June 1982 Chronological Record of Medical Care reflecting that the Veteran underwent plantar wart removal surgery on her right foot and complained of residual pain;


*  The June 1982 Chronological Record of Medical Care noting callous formation on both feet and providing an assessment of "plantar verruca";

*  The December 1982 Chronological Record of Medical Care Required Field noting the Veteran's complaints of pain to the right foot around a callous and referencing her history of prior in-service callous removal;

*  The December 1982 Podiatry Consultation Report stating that the Veteran has "increasing callous formation on r[ight] foot" that is "becoming larger and more tender" and noting her prior June 1982 plantar wart removal surgery;

*  The 1983 Radiographic Report noting the prior removal of the middle phalanx of the right fifth toe;


*  The May 1983 Report of Medical History reflecting prior foot surgery in 1979 during which a "bone [was] removed from [her] right little toe";

*  The September 2009 VA Compensation and Pension Examination Report reflecting right foot pathologies including right foot plantar callous, right foot porokeratoma lesion, right foot plantar wart, right foot hammer toe deformities, decreased dorsiflexion and plantar flexion of the right toes, and right foot heel spur;

*  The  April 2009 VA Podiatry Consultation Report noting the Veteran's "chronic callus problem" and reporting that, until the present, rather than seeking treatment, she "trie[d] to trim the calluses herself";


*  The December 2010 VA Ambulatory Surgery History and Physical Note reflecting the Veteran's complaints of a "[p]ainful callus on the bottom of her right foot that has been present for years" and noting diagnostic impressions including "Focal keratosis submet 2 on R with pain on palpation," "[s]light contracture of 2nd digit at MPJ and PIPJ" with "[t]enderness on palpation dorsum 2nd digit at PIPJ with mild keratosis and hyperpiymentation of skin," "[e]longated 2nd metatarsal with mild contracture of MPJ and PIPJ," and "[e]levatus of 1st metatarsal";

*  The July 2012 VA Podiatry Note reflecting a diagnosis of "callus."

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of her symptoms as well as her medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


